Citation Nr: 1708450	
Decision Date: 03/20/17    Archive Date: 04/03/17

DOCKET NO.  11-02 552	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES
 
Entitlement to a rating in excess of 10 percent for lumbar degenerative disc disease from April 21, 2008 to January 26, 2011. 
 
Entitlement to a rating in excess of 20 percent for lumbar degenerative disc disease since January 27, 2011.
 
Entitlement to a total disability rating based on unemployability due to service-connected disabilities.
 
 
REPRESENTATION
 
Appellant represented by:  Disabled American Veterans
 
 

WITNESS AT HEARING ON APPEAL
 
Appellant


ATTORNEY FOR THE BOARD
 
Joseph Montanye, Associate Counsel 
 
 
INTRODUCTION
 
The Veteran served on active duty from June 1973 to June 1976 and from October 1976 to October 1996.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Togus, Maine.  The RO in Detroit, Michigan, certified the appeal to the Board.  
 
The Veteran filed an informal increase rating claim in May 2005.  In March 2006 he failed to appear for a scheduled examination and failed to provide good cause for missing the examination.  As such, that claim was considered abandoned and denied under the provisions of 38 C.F.R. §§ 3.158, 3.655 (2016).
 
On April 21, 2008, the Veteran filed a new claim of entitlement to an increased rating claim for lumbar degenerative disc disease, right knee disorder, and a left ear hearing loss.  That claim was denied in a January 2009 rating decision, the Veteran in April 2009 filed a notice of disagreement, and in December 2010 VA issued a statement of the case.  The Veteran's January 2011 substantive appeal was limited to the claim of entitlement to an increased rating for lumbar degenerative disc disease.  In May 2013, VA issued a supplemental statement of the case addressing all three issues.  As the Veteran did not perfect a timely appeal to the rating decision denying entitlement to increased ratings for a right knee disorder, and left ear hearing loss the Board has no jurisdiction to review those claims.  38 U.S.C.A. § 7105 (West 2014).  

In a December 2010 rating decision VA determined the Veteran's right knee instability was 20 percent disabling.  A timely notice of disagreement was not filed.  As such, that rating decision is final.  Id.
 
In January 2013, VA granted a 20 percent rating for lumbar degenerative disc disease effective January 27, 2011.  The appellant's appeal, not having been assigned the highest rating possible, continues.  
 
The Veteran testified at an October 2015 videoconference hearing before the undersigned.  A transcript of those proceedings is associated with the record.
 
This appeal was processed entirely electronically using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.
 
This issue of entitlement to an increased rating for lumbar degenerative disc disease was remanded in December 2015 for further development.  The matter has properly been returned to the Board for appellate consideration and the Board finds that there has been substantial compliance with the remand instructions.  Dyment v. West, 13 Vet. App. 141 (1999); Stegall v. West, 11 Vet. App. 268 (1998).
 
The claim of entitlement to a total disability evaluation based on individual unemployability due to service connected disorders is REMANDED to the Agency of Original Jurisdiction (AOJ).
 

FINDINGS OF FACT
 
1.  At no time during the appellate term was the lumbar degenerative disc disease manifested by incapacitating episodes. 
 
2.  Between April 21, 2008 and January 26, 2011, the Veteran's lumbar degenerative disc disease was not manifested by forward thoracolumbar flexion less than 61 degrees, or by a combined range of thoracolumbar motion less than 121 degrees, or by muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour. 
 
3.  Since January 27, 2011, the Veteran's lumbar degenerative disc disease has not been manifested by forward thoracolumbar flexion to 30 degrees or less; or, by favorable ankylosis of the entire thoracolumbar spine
 
 
CONCLUSIONS OF LAW
 
1.  The criteria for a rating higher than 10 percent for lumbar degenerative disc disease were not met between April 21, 2008 and January 26, 2011. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5242, 5243 (2016).
 
2.  The criteria for a rating higher than 20 percent for lumbar degenerative disc disease has not been met since January 27, 2011.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5242, 5243.
 
 
REASONS AND BASES FOR FINDINGS AND CONCLUSION
 
Notice and Assistance
 
With respect to the Veteran's claim herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).
 

Increased Rating
 
In evaluating the severity of a particular disability, it is essential to consider its history.  38 C.F.R. § 4.1; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary importance.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  
 
Separate ratings may be assigned for separate periods of time based on the facts found, however.  This practice is known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119, 126 127 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).  
 
If the evidence for and against a claim is in equipoise, the claim will be granted.  A claim will be denied only if the preponderance of the evidence is against the claim.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990).  Any reasonable doubt regarding the degree of disability should be resolved in favor of the claimant.  38 C.F.R. § 4.3.  
 
Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that evaluation.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  
 
In determining the appropriate rating for musculoskeletal disabilities, particular attention is focused on functional loss of use of the affected part.  Factors of joint disability include increased or limited motion, weakened movement, excess fatigability, incoordination, and painful movement, including during flare-ups and after repeated use.  DeLuca v. Brown, 8 Vet. App. 202, 206-08 (1995); 38 C.F.R. § 4.45.  A finding of functional loss due to pain must be supported by adequate pathology and evidenced by the visible behavior of the claimant.  38 C.F.R. § 4.40. 
 
"Pain itself does not rise to the level of functional loss as contemplated by the VA regulations applicable to the musculoskeletal system."  Mitchell v. Shinseki, 25 Vet. App. 32, 38 (2011).  Pain in a particular joint may result in functional loss, but only if it limits the ability to perform the normal working movements of the body with normal excursion, strength, speed, coordination, or endurance.  Id., 38 C.F.R. § 4.40.  Under 38 C.F.R. § 4.59, painful joints are entitled to at least the minimum compensable rating for the joint.
 
Under VA's Rating Schedule spinal disabilities are evaluated under the General Rating Formula for Diseases and Injuries of the Spine or, if the Veteran is service connected for an intervertebral disc syndrome, under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, whichever method results in the higher evaluation when all disabilities are combined under 38 C.F.R. § 4.25.  38 C.F.R. § 4.71a, Note (6).
 
The Veteran's lumbar degenerative disc disease was previously evaluated under Diagnostic Code 5242.  Diagnostic Code 5242 is governed by the general rating formula for diseases or injuries of the spine.  38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243.  The general formula specifies that the criteria and ratings apply with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area affected by residuals or injury or disease.  Id.
 
Under the General Rating Formula, a 20 percent rating is warranted for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 percent rating is warranted if forward flexion of the thoracolumbar spine is 30 degrees or less; or when there is favorable ankylosis of the entire thoracolumbar spine.  38 C.F.R. § 4.71a, Diagnostic Code 5243.
 
Under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, a 20 percent rating is warranted when there are incapacitating episodes having a total duration of at least two weeks, but less than four weeks during the past 12 months. a 40 percent rating is assigned if there were incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months.
 
For purposes of evaluation under Diagnostic Code 5243 (Intervertebral Disc Syndrome), an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  38 C.F.R. § 4.71a , The Spine, Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, Note (1).
 
The Veteran seeks entitlement to a higher a disability rating for lumbar degenerative disc disease in excess of 10 percent for the period prior to January 27, 2011, and in excess of 20 percent for the period since January 27, 2011.
 
Facts
 
The Veteran is service connected for lumbar degenerative disc disease, currently evaluated at 20 percent compensable.  He underwent VA examinations related to his back disability in May 2008, June 2010, January 2013, and February 2016.  His complaints of back pain and various back maladies are noted throughout his medical treatment records. 
 
During a May 2008 examination no objective abnormalities of thoracic sacrospinalis were noted.  The Veteran's range of motion was recorded as being 90 degrees on flexion, 30 degrees on extension, and 20 degrees on left lateral flexion, with all remaining measures normal. There was no additional limitation with repetitive motion.  The appellant walked with a normal gait, and there was no evidence of scoliosis, or reversed lordosis.  The impression was "mild degenerative arthritic changes with degenerative disc disease."
 
During the spinal examination in June 2010, the examiner noted the following ranges of motion: 65 degree of flexion, 24 degrees of extension, left lateral flexion of 30 degrees, left lateral rotation of 17 degrees, right lateral flexion of 30 degrees, and right lateral rotation of 40 degrees. There was no objective evidence of pain on active motion, nor any additional limitation with repetitive motion.  Degenerative disc disease was confirmed with X-Ray images.  The appellant walked with a normal gait, and there was no evidence of kyphosis, scoliosis, or reversed lordosis.   
 
At a January 2013 VA examination the appellant demonstrated forward flexion to 45 degrees, with painful motion beginning at 5 degrees.  Following repetitive motion studies forward flexion was again demonstrated to 45 degrees.  The Veteran did walk with an abnormal gait but there was no evidence of kyphosis, scoliosis, or reversed lordosis.  The examiner diagnosed an intervertebral disc syndrome but found no incapacitating episodes over the prior twelve months.  
 
In a January 2013 rating decision changed the Diagnostic Code to Diagnostic Code 5243, and assigned a 20 percent disabling for lumbar degenerative disc disease.  In the explanation the RO used the general rating formula for diseases and injuries of the spine to determine the 20 percent rating.  There was, however, no finding that the disorder was manifested by incapacitating episodes.  
 
The Veteran continued to receive treatment for his lower back disability.  His record contains further treatment records regarding his back throughout 2015.  
 
At a February 2016 VA examination his range of motion was noted as limited to 65 degrees on forward flexion and 15 degrees on extension, with all other ranges measuring normal.  No pain was noted during the examination.  Additional repetitions were performed to gauge any additional loss of function and none was observed.  No guarding or muscle spasm of the back was observed.  The Veteran did have an intervertebral disc syndrome but there were no episodes requiring bed rest as prescribed by a physician.  Spinal X-rays showed  degenerative disc disease was again noted.  No evidence of ankylosis was found on examination.
 
Analysis
 
Rating prior to January 27, 2011
 
The preponderance of the evidence shows that the Veteran's lumbar degenerative disc disease did not approximate the criteria for a rating higher than 10 percent at any time prior to January 27, 2011.  The examinations and medical records from that term showed no evidence of forward thoracolumbar flexion to 60 degrees or less, or a combined range of motion of 120 degrees of less, or muscle spasms or guarding that was severe enough to result in an abnormal gait or change in spinal contour.  Degenerative disc disease was diagnosed, but the record is devoid of any incapacitating episodes as that term is defined by VA regulations.  The Veteran did complain of back pain, but that is contemplated by the 10 percent rating he already received.  38 C.F.R. § 4.71a (The general rating criteria are controlling with or without symptoms such as pain and whether or not pain radiates.)  There is nothing of record that demonstrates the Veteran's spinal disorder warranted a higher rating than that already assigned.  As such, the evidence preponderates against the assignment of a higher rating for his spine.  38 C.F.R. § 4.71a.  
 
In this regard, the appellant's claims of low back pain during this term are certainly credible, however, without evidence of either forward flexion limited to 60 degrees or less, a combined range of thoracolumbar motion to 120 degrees or less, or muscle spasm or guarding severe enough to result in an abnormal gait, the benefit sought on appeal must be denied.
 
Rating since January 27, 2011
 
The preponderance of the evidence also shows that the Veteran's lumbar degenerative disc disease did not approximate the criteria for a rating higher than 20 percent at any time since January 27, 2011.  There is no evidence of ankylosis or forward flexion limited to 30 degrees or less during any point on appeal.  In this regard, the Board acknowledges that in January 2013, pain with thoracolumbar flexion began at 5 degrees.  As noted above, however, the general rating criteria are controlling with or without symptoms such as pain and whether or not pain radiates.  Hence, the fact that the appellant could flex his thoracolumbar spine to 45 degrees shows that the schedular criteria for an increased rating since January 27, 2011 have not been met.  It is also well to observe that all other range of motion studies showed evidence of thoracolumbar flexion greater than 30 degrees, and at no time was thoracolumbar ankylosis demonstrated. 

For both periods, the Veteran is competent to report symptoms such as pain due to his lumbar degenerative disc disease.  See Jandreau v. Nicholson, 492 F.3d 1372,  1376-77 (Fed.Cir. 2007).  However, nothing in those statements provides competent medical evidence supporting a finding that the Veteran's symptoms were more severe under the pertinent rating criteria than those discussed above.  The only symptom the Veteran has reported is pain, which his ratings reflect. 
 
The Board considered whether a higher rating is warranted under the regulations relating to additional functional loss due to pain, weakness, fatigability, incoordination, and other factors under DeLuca and 38 C.F.R. §§ 4.40, 4.45.  Nothing in the record demonstrates additional functional loss due to pain or any other DeLuca factor. 
 
The Board considered whether there are any other Diagnostic Codes which could apply to the Veteran's current lumbar spine disability.  Specifically, the Board has considered whether a higher rating is warranted under the formula for rating intervertebral disc syndrome based on incapacitating episodes.  The record contains no evidence of a diagnosis of intervertebral disc syndrome or of incapacitating episodes as that term is defined by VA regulation.  38 C.F.R. § 4.71a.  Without documentary evidence showing that a physician prescribed bed rest to treat the appellant's lumbar degenerative disc disease there is no basis for an increased rating under this provision. 
 
The Board therefore finds that there are no other potentially applicable Diagnostic Codes by which a higher rating can be assigned.
 
Finally, in reaching this decision the Board considered the doctrine of reasonable doubt, however, as the preponderance of the evidence is against the appellant's claim, the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).
 
Extraschedular
 
The Board has considered whether the Veteran's lumbar degenerative disc disease warrant referral for extra-scheduler consideration.  In exceptional cases where scheduler disability ratings are found to be inadequate, consideration of an extra-scheduler disability rating is made.  38 C.F.R. § 3.321 (b)(1).  There is a three-step analysis for determining whether an extra-scheduler disability rating is appropriate. See Thun v. Peake, 22 Vet. App. 111 (2008).  First, there must be a comparison between the level of severity and symptomatology of the Veteran's service-connected disability and the established criteria found in the rating schedule to determine whether the Veteran's disability picture is adequately contemplated by the rating schedule. Id.  
 
The Veteran's symptoms are expressly contemplated by the rating schedule.  As outlined above, the Veteran has lumbar degenerative disc disease with painful limited motion.  Such symptoms are contemplated by the scheduler criteria set forth in 38 C.F.R. § 4.71a, Diagnostic Code 5242.  The regulations and case law expressly consider each of these symptoms.  In other words, Diagnostic Code 5242 adequately contemplates all of the Veteran's symptoms.  Therefore, the first step of Thun has not been met, and referral for the assignment of an extraschedular rating is not warranted.
 
 
ORDER
 
Entitlement to a rating in excess of 10 percent for lumbar degenerative disc disease from April 21, 2008 to January 26, 2011 is denied. 
 
Entitlement to a rating in excess of 20 percent for lumbar degenerative disc disease since January 27, 2011 is denied, 
 
REMAND
 
At several points in the record the Veteran has claimed that he is unable to work due to his service connected disabilities.  There is evidence in the medical records that some of his service connected disabilities may impact his ability to work but it is unclear whether the service connected disorders alone preclude all forms of substantially gainful employment that is consistent with his education and occupational experience.  Hence, the claim of entitlement to a total disability evaluation based on individual unemployability due to service connected disorders is REMANDED for the following action:
 
1.  Send the Veteran a letter pursuant to the VCAA specifically addressing a claim of entitlement to a total disability evaluation based on individual unemployability due to service connected disorders in accordance with 38 U.S.C.A. §§ 5102  5103 and 5103A, and all other applicable legal precedent.  Additionally, send the Veteran a copy of VA Form 21-8940, to complete his claim of entitlement to a total disability evaluation based on individual unemployability due to service-connected disorders.
 
2.  The Veteran must be then scheduled for a VA examination to address the nature and extent of his service connected posttraumatic stress disorder, knee and spine disorders, tinnitus, and hearing loss and their respective impacts on his ability to work.  Access to the claims folder, VBMS file, Virtual VA file and a copy of this REMAND is to be made available for the examiner to review. 
 
In accordance with the latest worksheets for rating each of these disorders the physician is to provide a detailed review of the Veteran's pertinent medical history, current complaints, and the nature and severity of each and every service connected disorder.  The examiner is to address whether it is at least as likely as not that the appellant's service connected disorders alone prevent him from performing all forms of substantially gainful employment that are consistent with his education and occupational experience.  The appellant's age may NOT be considered.  A well-reasoned rationale must be provided for any and all opinions offered.
 
3.  Thereafter the RO must review all reports.  If any of the directives specified in this remand have not been followed in full, appropriate corrective action must be undertaken before readjudication. 
 
4.  Then adjudicate the claim of entitlement to a total disability evaluation based on individual unemployability due to service connected disorders based upon all additional evidence received.  If the benefit sought on appeal is not granted, the Veteran and his representative should be furnished with a supplemental statement of the case and afforded an opportunity to respond before the file is returned to the Board for further appellate consideration.
 
The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).
 
This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West 2014). 
 
 

____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).


